Case: 19-12811    Date Filed: 03/06/2020   Page: 1 of 5



                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 19-12811
                           Non-Argument Calendar
                         ________________________

                D.C. Docket No. 1:18-cr-00179-MHC-JFK-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

JONATHAN CHRISTOPHER SCOTT,

                                                Defendant - Appellant.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (March 6, 2020)

Before WILLIAM PRYOR, JILL PRYOR, and LAGOA, Circuit Judges.

LAGOA, Circuit Judge:
              Case: 19-12811     Date Filed: 03/06/2020    Page: 2 of 5



      Jonathan Scott (“Scott”) appeals his 120-month sentence imposed after he

pled guilty to possession of a stolen firearm. On appeal, Scott argues that the 120-

month sentence is unreasonable under 18 U.S.C. § 3553(a) because the district court

failed to consider certain factors concerning his mental health and social history.

The government moves to dismiss on the basis that Scott voluntarily and knowingly

waived his right to appeal as part of his plea agreement. We grant the government’s

motion to dismiss Scott’s appeal on the basis of that waiver.

I.    FACTUAL AND PROCEDURAL HISTORY

      A grand jury indicted Scott on one count of possessing a firearm after having

been previously convicted of a felony, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e). Subsequently, Scott entered into a written plea agreement in which he agreed

to plead guilty to possession of a stolen firearm, in violation of 18 U.S.C. §§ 922(j)

and 924(a)(2). Scott and the government agreed to recommend that the district court

impose a sentence of 120 month’s imprisonment and further agreed that the sentence

of 120 months was “reasonable pursuant to the factors outlined at Title 18, United

States Code, Section 3553(a).” The plea agreement also contained an appeal waiver

provision that provided as follows:

             29. LIMITED WAIVER OF APPEAL: To the maximum
             extent permitted by federal law, the Defendant voluntarily
             and expressly waives the right to appeal his conviction and
             sentence and the right to collaterally attack his conviction
             and sentence in any post-conviction proceeding
             (including, but not limited to, motions filed pursuant to 28
                                          2
              Case: 19-12811     Date Filed: 03/06/2020    Page: 3 of 5



             U.S.C. § 2255) on any ground. Claims that the
             Defendant’s counsel rendered constitutionally ineffective
             assistance are excepted from this waiver. The Defendant
             understands that this Plea Agreement does not limit the
             Government’s right to appeal, but if the Government
             initiates a direct appeal of the sentence imposed, the
             Defendant may file a cross-appeal of that same sentence.

      The plea agreement, which Scott signed, also contained a defendant’s

certification in which Scott certified that he understood that “that the appeal waiver

contained in the Plea Agreement will prevent me, with the narrow exceptions stated,

from appealing my conviction and sentence or challenging my conviction and

sentence in any post-conviction proceeding.”

II.   ANALYSIS

      “We review the validity of a sentence appeal waiver de novo.” United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). “An appeal waiver is valid if a

defendant enters into it knowingly and voluntarily.” United States v. Bascomb, 451

F.3d 1292, 1294 (11th Cir. 2006). To enforce a sentence appeal waiver, the

government must demonstrate either “(1) the district court specifically questioned

the defendant about the waiver during the plea colloquy, or (2) the record clearly

shows that the defendant otherwise understood the full significance of the waiver.”

United States v. Grinard–Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (quoting

United States v. Benitez–Zapata, 131 F.3d 1444, 1446 (11th Cir.1997)). “An appeal




                                          3
                 Case: 19-12811        Date Filed: 03/06/2020       Page: 4 of 5



waiver includes the waiver of the right to appeal difficult or debatable legal issues

or even blatant error.” Grinard–Henry, 399 F.3d at 1296.

       Here, the transcript of the change of plea hearing shows that the government

summarized the terms of the plea agreement, including that Scott was waiving his

right to appeal his conviction and sentence, and that the only circumstances not

covered by the appeal waiver were if the government appealed or he brought an

ineffective assistance of counsel claim. Scott confirmed that he agreed with the

description of the plea agreement and that he understood the plea agreement. The

district court then specifically discussed the appeal waiver with Scott. Scott affirmed

to the district court that he understood that as part of the plea agreement he was

giving up the right to appeal the sentence unless the government appealed the

sentence, or he raised a claim of ineffective assistance of counsel. Finally, the

district court confirmed with Scott’s counsel that he and Scott had discussed the

appeal waiver and determined that it was in Scott’s best interest to agree to the

waiver. Given the district court’s colloquy with Scott concerning his appeal waiver,

we find that Scott’s agreement to the appeal waiver was knowing and voluntary.1

Moreover, neither exception to the appeal waiver applies here—the government has




1
 Indeed, Scott states that he and his counsel “are aware that this appeal contravenes the plea
agreement,” but make no argument that the plea was not entered into voluntarily and freely.


                                                 4
               Case: 19-12811    Date Filed: 03/06/2020   Page: 5 of 5



not appealed the sentence, nor does Scott argue that he received constitutionally

ineffective assistance of counsel.

      Because the appeal waiver is valid and neither exception to the waiver applies,

we are precluded from reviewing the merits of Scott’s argument that his sentence is

unreasonable under § 3553(a). Accordingly, we grant the government’s motion to

dismiss.

      GRANTED.




                                         5